In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00312-CV
     ___________________________

CHARLOTTE SKAGGS TAYLOR, Appellant

                    V.

  WILLIAM CLARK TAYLOR, Appellee



  On Appeal from the 442nd District Court
          Denton County, Texas
       Trial Court No. 18-6356-442


   Before Kerr, Birdwell, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      Appellant Charlotte Skaggs Taylor files this pro se appeal from a default

divorce decree.1 Appellant attempts to raise three issues on appeal: (1) whether she

received “verifiable” notice of the final hearing at which the divorce decree was

entered;2 (2) whether she received timely notice of the final divorce decree after it was

entered; and (3) whether the trial court’s division of the marital estate was “just and

fair.” However, Appellant has waived all three issues due to inadequate briefing.

      Pro se appellants are held to the same standards as licensed attorneys and must

comply with the applicable laws and rules of procedure; otherwise, pro se parties

“would be given an unfair advantage over [parties] represented by counsel.” Mansfield

State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978) (“There cannot be two sets of

procedural rules, one for litigants with counsel and the other for litigants representing

themselves.”); Flores v. Off. Depot, Inc., No. 02-10-00311-CV, 2011 WL 2611140, at *2

(Tex. App.—Fort Worth June 30, 2011, no pet.) (mem. op.); Strange v. Cont’l Cas. Co.,

126 S.W.3d 676, 677–78 (Tex. App.—Dallas 2004, pet. denied). An appellant—

whether pro se or represented by counsel—must properly present her appeal in

      1
       “Technically, there can be no default judgment in a divorce action.” Watson v.
Watson, 286 S.W.3d 519, 523 (Tex. App.—Fort Worth 2009, no pet.); Roa v. Roa, 970
S.W.2d 163, 165 n.2 (Tex. App.—Fort Worth 1998, no pet.). As we have in the past,
we use the term “default” in the context of a divorce decree only “for lack of a better
term.” Roa, 970 S.W.2d at 165 n.2; see also Watson, 286 S.W.3d at 520, 523.

      Specifically, Appellant appears to assert that she was entitled to notice “via
      2

U.S. Mail” or other “form not requiring internet access and computers.”


                                           2
accordance with the Texas Rules of Appellate Procedure. Flores, 2011 WL 2611140, at

*2; Strange, 126 S.W.3d at 678.

       The Rules of Appellate Procedure require an appellant’s brief in a civil case to

contain, among other things: (1) a statement of facts “pertinent to the issues or points

presented . . . supported by record references”; (2) a “clear and concise argument for

the contentions made[] with appropriate citations to authorities and to the record”;

(3) a certificate of compliance “stating the number of words in the document”; and

(4) an appendix containing specified items such as the “order from which relief is

sought” and electronically filed with the brief as a single bookmarked document.3 See

Tex. R. App. P. 9.4(i)(3), (j)(4), 38.1(g), (i), (k)(1). Appellant’s original brief contained a

one-sentence statement of facts,4 no record references, no citations to any legal

authority, no certificate of compliance, and an appendix filed in six separate pdfs.5




       3
         The recited formatting requirements for appendices are specific to electronic
filings. See Tex. R. App. P. 9.4(j). Appellant filed her original brief electronically,
although pro se appellants are not required to do so. See Tex. R. App. P. 9.2(c)(1).
       4
        Appellant’s statement of facts read as follows: “A divorce and divorce decree
were ordered without the Appellant/Petitioner there to properly DEFEND herself as
well as offer her side of the facts and suggested divorce decree.”
       5
        Appellant’s brief included a table of contents for her appendix listing seven
documents. However, only six of the seven documents were filed; the trial court’s
final divorce decree was referenced in Appellant’s table of contents but was missing
from her filing.


                                              3
This court notified Appellant of the defects in her brief6 on two distinct occasions:

first informally returning her brief for corrections through the electronic filing system,

then sending her a formal letter requesting an amended brief.7 Appellant took no

action in response to the informal request for corrections and—despite multiple

extensions of time8—replied to the court’s formal letter by removing the appendix

entirely and filing an almost identical copy of the original brief with screenshots from

Texas Jurisprudence pasted into her statement regarding oral argument.9 Appellant’s



      6
       Appellant’s original and amended briefs contained additional defects as well,
such as the failure to provide an index of authorities. See Tex. R. App. P. 38.1(c).
However, we limit our opinion to the defects of which this court expressly notified
Appellant and requested correction.
      7
         The court’s initial, informal request for corrections through the electronic
filing system did not specifically mention the absence of legal citations. However, this
error was expressly identified—along with all other errors listed above—in the court’s
formal letter requesting an amended brief. Moreover, the court’s notifications both
cited the relevant Rules of Appellate Procedure, which set forth the full requirements
of an appellant’s brief in detail. See Tex. R. App. P. 9.4, 38.1.
      8
        The court initially gave Appellant ten days to file her amended brief, setting a
deadline of November 14, 2019. Appellant requested and received two extensions of
time with a final deadline for her amended brief of January 13, 2020. She erroneously
filed her amended brief with the Texas Supreme Court on that date, and—although
her filing was promptly rejected—she did not notify this court of the error until
February 28. The court then granted Appellant’s tardy third motion for extension of
time and accepted Appellant’s amended brief for filing on March 11.
      9
       Appellant’s amended brief included an updated mailing address and a modified
description of the nature of the case within her statement of the case. See Tex. R. App.
P. 38.1(d) (requiring a concise statement of the case, including a description of the
nature of the case). However, almost every other element of Appellant’s amended
brief was unchanged; Appellant even failed to update the date of the certificate of

                                            4
amended brief—like her original brief—contained a one-sentence statement of facts,

no record references,10 no citations to legal authority, and no certificate of

compliance, plus her amended brief lacked an appendix.11 See Tex. R. App. P. 9.4(i)(3),

(j)(4), 38.1(g), (i), (k).

        We interpret the Rules of Appellate Procedure “reasonably, yet liberally, so that

the right to appeal is not lost by imposing requirements not absolutely necessary to

effect the purpose of a rule.” Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex. 1997);

see also Tex. R. App. P. 38.9 (providing that substantial compliance with the briefing

rules is sufficient); Republic Underwriters Ins. v. Mex–Tex, Inc., 150 S.W.3d 423, 427 (Tex.

2004) (quoting Verburgt). Nonetheless, it is “absolutely necessary” for a party asserting

error on appeal to “acquaint the court with the issues in a case and to present

argument that will enable the court to decide the case” by demonstrating how the

record and the law support her contentions. Tex. R. App. P. 38.9; Verburgt, 959

service or to revise the table of contents to reflect her inclusion of the Texas
Jurisprudence screenshots.

        Appellant’s original and amended briefs both contained statements indicating
        10

Appellant’s “understanding” that the trial court clerk and court reporter were
“supposed to provide” this court with the record and that “they ha[d] been made
aware too” of the October 2019 deadline for Appellant’s original brief. These
statements implied that Appellant did not realize the record had already been filed—
despite this court notifying her of the filings—and that Appellant neither read nor
referenced the record in the preparation of her appeal.

        We do not intend to suggest that the documents included in Appellant’s
        11

original appendix were required or authorized under Texas Rule of Appellate
Procedure 38.1(k).


                                             5
S.W.2d at 616–17; see San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex.

App.—Houston [14th Dist.] 2005, no pet.) (recognizing that “parties asserting error

on appeal still must put forth some specific argument and analysis showing that the

record and the law supports their contentions”). Where, as here, an appellant provides

a one-sentence statement of facts, no record references, no legal analysis, and no

citations to relevant legal authorities, nothing is presented for our review. See Sister

Initiative, LLC v. Broughton Maint. Ass’n, No. 02-19-00102-CV, 2020 WL 726785, at *25

(Tex. App.—Fort Worth Feb. 13, 2020, pet. denied) (mem. op.) (“An appellant’s

failure to cite legal authority to or provide substantive analysis of a legal issue

presented results in waiver of the appellant’s complaint.”); AMX Enters., L.L.P. v.

Master Realty Corp., 283 S.W.3d 506, 525 (Tex. App.—Fort Worth 2009, no pet.) (op.

on reh’g) (“An issue unsupported by citation to any legal authority presents nothing

for the court to review.”); Karen Corp. v. Burlington N. & Santa Fe Ry. Co., 107 S.W.3d

118, 125 (Tex. App.—Fort Worth 2003, pet. denied) (“For this court to rule on an

issue on appeal, the party who brings the point forward must support it by argument

and authorities.”); see also San Saba Energy, 171 S.W.3d at 338 (holding that—“[e]ven

under a liberal construction” of the briefing requirements—appellant inadequately

briefed issue where it “cite[d] no part of the record and ma[d]e no specific [legal]

argument”). We cannot speculate as to the specific legal bases for Appellant’s

challenges to the trial court’s divorce decree, nor can we “redraft and articulate for

[A]ppellant what we think [she] meant to raise on appeal.” Strange, 126 S.W.3d at 678

                                           6
(holding the appellant’s inadequate briefing failed to preserve any issues for review

where the brief contained no argument, no record references, and no citations to legal

authority). We thus overrule Appellant’s issues and affirm the judgment of the trial

court. See Tex. R. App. P. 38.1, 38.9.

                                                    /s/ Mike Wallach
                                                    Mike Wallach
                                                    Justice

Delivered: February 11, 2021




                                          7